133 S.E.2d 195 (1963)
260 N.C. 524
Betty HARRIS
v.
Henry M. PARRIS, Nettie B. Parris, Benjamin A. Whitley and Annle Harris.
No. 241.
Supreme Court of North Carolina.
November 20, 1963.
*197 Richard T. Meek, Elbert E. Foster, Charlotte, for plaintiff appellee.
Haynes, Graham & Bernstein, by A. Myles Haynes, Charlotte, for defendants Henry M. Parris and Nettie B. Parris, appellants.
Pierce, Wardlow, Knox & Caudle, by Lloyd C. Caudle, C. Edward Knox, Lloyd C. Caudle, Charlotte, for defendants Annie Harris and Benjamin A. Whitley, appellants.
HIGGINS, Justice.
The several defendants assign as error the refusal of the court to grant their motions for nonsuit. We may dismiss the Parris appeal by simply saying Mrs. Parris admitted she attempted to turn left across the three lanes for west-bound traffic, blocked the middle lane in which Whitley approached the intersection without even seeing the Chevrolet he was driving until the instant of impact. The court properly denied her motion for nonsuit.
Admittedly the defendant Whitley, operating the Annie Harris Chevrolet, approached and entered the intersection on the green light. There is no opinion evidence of excessive speed. The physical evidence indicated lack of speed. His vehicle left eight feet of skid marks. After the impact both vehicles were still in the intersection. As Whitley approached the intersection, intending to continue through, he had the right to assume and act on the assumption that all other travelers would observe the law and not block his lane by a left turn until such movement could be made in safety. A left turn across an open travel lane leaves a through traveler little time and opportunity to avoid a collision. Under the circumstances here disclosed, Whitley, the through driver, with a green light, did not forfeit his right of way merely because the impeding driver may have touched the intersection first. The duty of Whitley on this occasion required him to keep in his proper middle lane of traffic. At the same time he was required to give notice of any intended change in direction through the intersection and, in the absence of such notice, other travelers were required to assume that he intended to continue through in his proper lane of traffic. Evidence that he failed to exercise due care in any particular is not disclosed by the record. Hudson v. Transit Co., 250 N.C. 435, 108 S.E.2d 900; Bradham v. McLean Trucking Co., 243 N.C. 708, 91 S.E.2d 891; Hyder v. Battery Co., 242 N.C. 553, 89 S.E.2d 124; Butner v. Spease, 217 N.C. 82, 6 S.E.2d 808; G.S. § 20-155.
Evidence of actionable negligence on the part of Whitley or Annie B. Harris is lacking, and motions for nonsuit should have been allowed
As to Defendants ParrisNo Error.
As to Defendants Whitley and Harris Reversed.